Case 1:19-cr-00150-RM Document 85-1 Filed 08/21/20 USDC Colorado Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00150-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JUSTIN BOWEN NEISLER,

Defendant.


                                       ORDER


      THIS MATTER comes before the Court upon motion of the government to grant

defendant Justin Bowen Neisler an additional one-level decrease, pursuant to U.S.S.G

§ 3E1.1(b), and the Court having considered the same,

      IT IS HEREBY ORDERED that defendant Neisler is granted an additional one-

level decrease pursuant to U.S.S.G § 3E1.1(b), this _____ day of

___________________, 2020.

                                        BY THE COURT:


                                        _______________________________
                                        Hon. Raymond P. Moore
                                        United States District Court Judge
                                        District of Colorado
